PER CURIAM.
The 2004 Florida Legislature amended section 68.07, Florida Statutes (2003), to require a petitioner filing a name change petition to include a copy of the petitioner’s fingerprints taken by a law enforcement agency except where a former name is being restored, and to require the petitioner to state whether he or she has ever been arrested for or charged with, pled guilty or nolo contendere to, or has been found to have committed a criminal offense, regardless of adjudication. See ch.2004-34, § 1, at 337-38, Laws of Fla. These amendments became effective on July 1, 2004, see ch.2004-34, § 4, at 339, Laws of Fla., and affect the Florida Supreme Court Approved Family Law Forms.
Pursuant to the procedures approved by this Court in Amendments to the Florida Family Law Rules of Procedure & Family Law Forms, 810 So.2d 1, 14 (Fla.2000), this Court has internally reviewed the Florida Supreme Court Approved Family Law Forms and determined that amendments to existing name change forms are necessary as a result of the legislation.1
We hereby adopt amendments to the following Florida Supreme Court Approved Family Law Forms: Petition for Change of Name (Adult), Florida Supreme Court Approved Family Law Form 12.982(a); Petition for Change of Name (Minor Children)), Florida Supreme Court Approved Family Law Form 12.982(c); and Petition for Change of Name (Family), Florida Supreme Court Approved Family Law Form 12.982(f).
The forms are adopted as set forth in the appendix to this opinion, fully engrossed, effective for immediate use. We direct that these forms be published in The Florida Bar News so that any interested person may file comments with this Court by February 1, 2005. By adoption of these forms, we express no opinion as to their correctness or applicability, or on the substance of the new legislation. This opinion and the forms discussed herein may be accessed and downloaded from the Florida State Courts website at www.fleourts.org.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.982(a), PETITION FOR CHANGE OF NAME (ADULT)
When should this form be used?
This form should be used when an adult wants the court to change his or her name. This form is not to be used in connection with a divorce action. If you want a change of name because of a dissolution of marriage that is not yet final, the change of name should be done as part of that case.
This form should be typed or printed in black ink. You must obtain a copy of your fingerprints taken by a law enforcement agency and attach it to the petition. There may be a charge for the fingerprinting which you will have to pay. After completing this form, you should sign the form before a notary public or deputy clerk. You should file the original with the clerk of the circuit court in the coun*1017ty where you live and keep a copy for your records.
What should I do next?
Next, you must obtain a hearing date for the court to consider your request. You should ask the clerk of court, family law intake staff, or judicial assistant about the local procedure for setting a hearing. You may be required to attend the final hearing. Included in these forms is a Final Judgment of Change of Name (Adult), ^ □ Florida Supreme Court Approved Family Law Form 12.982(b), which the judge may use. You should check with the clerk, family law intake staff, or judicial assistant, to see if you need to bring a final judgment form with you. If so, you should type or print the heading, including the circuit, county, case number, division, and the parties’ names, and leave the rest blank for the judge to complete at your hearing or trial.
If the judge grants your petition, he or she will sign this order. This officially changes your name. The clerk can provide you with certified copies of the signed order. There will be charges for the certified copies, and the clerk can tell you how much those charges are.
Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the beginning of these forms. For further information, see section 68.07, Florida Statutes.
Special notes...
The heading of the form calls for the name of the petitioner. Your current name should go there, as you are the one who is asking the court for something. The judicial circuit, case number, and division may be obtained from the clerk of court’s office when you file the petition.
It may be helpful to compile a list of all of the people and/or places that will need a copy of your final judgment. This list may include the driver’s license office, social security office, banks, schools, etc. A list will help you know how many copies of your order you should get from the clerk of court after your hearing.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, % □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
Florida Supreme Court Approved Family Law Form 12.982(a), Petition for Change of Name (Adult)(ll/04)
[[Image here]]
*1018[[Image here]]
*1019[[Image here]]
*1020[[Image here]]
*1021[[Image here]]
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.982(c), PETITION FOR CHANGE OF NAME (MINOR CHILD(REN))
When should this form be used?
This form should be used when parents want the court to change the name of their minor children). For the purposes of this proceeding, a person under the age of 18 is a minor. This form is not to be used in connection with an adoption or paternity action. If you want a change of name for your children) because of an adoption or paternity action that is not yet final, the change of name should be done as part of that case.
This form should be typed or printed in black ink. The primary petition should only be completed for one child. If you wish to change the names of more than one child, you should complete and file a Supplemental Form for Petition for Change of Name (Minor Child) for each child. The supplemental form is an attachment to the petition. Be sure that the bottom of each page of each supplemental form is initialed by the petitioners). You must obtain a copy of the ehild(ren)’s fingerprints taken by a law enforcement agency and attach it to the petition. There may be a charge for the fingerprinting which you will have to pay. After completing this form, you should sign the form before a notary public or deputy clerk. You should file the original with the clerk of the circuit court in the county where you live and keep a copy for your records.
What should I do next?
If both parents agree to the change of name and live in the county where the change of name is sought, you may both file as petitioners. In this situation, service is not necessary, and you need only to set a hearing. You should ask the clerk of court, family law intake staff, or judicial assistant about the local procedure for setting a hearing.
If only one parent is a resident of the county where the change of name(s) is sought or only one parent asks for the ehild(ren)’s name(s) - to be changed, the other parent must be notified and his or her consent obtained, if possible. If the other parent consents to the change of name, a Consent for Change of Name (Minor Child(ren)), □ Florida Supreme Court Approved Family Law Form 12.982(d), should be filed.
If the other parent does not consent to the change of name, you may still have a hearing on the petition if you have properly notified the other parent about your petition and the hearing. If you know where he or she lives, you must use personal service. If you absolutely do not know where he or she lives, you may use constructive service. For more information about personal and constructive service, you should refer the “General Instructions for Self-Represented Litigants” found at the beginning of these forms and *1022the instructions to Florida Family-Law Rules of Procedure Forms 12.910(a) and 12.913(b) and ^ □ Florida Supreme Court Approved Family Law Form 12.913(a). However, the law regarding constructive service is very complex and you may wish to consult an attorney regarding that issue.
Next, you must obtain a final hearing date for the court to consider your request. You should ask the clerk of court, family law intake staff, or judicial assistant about the local procedure for setting a hearing. You, may be required to attend the hearing. Included in these forms is a Final Judgment of Change of Name (Minor Child(ren)), □ Florida Supreme Court Approved Family Law Form 12.982(e), which may be used when a judge grants a change of name for a minor child(ren). If you attend the hearing, you should take the final judgment with you. You should complete the top part of the form, including the circuit, county, case number, division, and the name(s) of the petitioner(s) and leave the rest blank for the judge to complete. It should be typed or printed in black ink,
If the judge grants your petition, he or she will sign this order. This officially changes your child(ren)’s name(s). The clerk can provide you with certified copies of the signed order. There will be charges for the certified copies, and the clerk can tell you how much those charges are.
Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the begin- ' ning of these- forms. For further information, see section 68.07, Florida Statutes.
Special notes...
The heading of the form calls for the name(s) of the petitioner(s). This is the parent(s) who is (are) requesting the change of their child(ren)’s name(s). The judicial circuit, case number, and division may be obtained from the. clerk of court’s office when you file the petition.
It may be helpful to compile a list of all of the people and places that will need a copy of the final judgment. This list may include the driver’s license office, social security office, banks, schools, etc. A list will help you know how many copies of your order you should get from the clerk of court after your hearing.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out' these forms, that person must give you a copy of a Disclosure from Nonlawyer, % □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
Florida Supreme Court Approved Family Law Form 12.982(e), Petition for Change of Name (Minor Child(ren) (11/04)
[[Image here]]
*1023[[Image here]]
*1024[[Image here]]
*1025[[Image here]]
*1026[[Image here]]
*1027[[Image here]]
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.982(f), PETITION FOR CHANGE OF NAME (FAMILY)
When should this form be used?
This form should be used when a family wants the court to change its name. This form is not to be used in connection with a divorce, paternity, or adoption action. If you want a change of name because of a dissolution of marriage, paternity, or adoption action that is not yet final, the change of name should be done as part of that case.
This form should be typed or printed in black ink. The petition should only be completed for one adult. If you wish to change the name(s) of another adult and/or child(ren), you should complete and file a Supplemental Form for Petition for. Change of Name (Family) for each additional family member and file the supplemental form(s) as an attachment to the petition. Be sure that the bottom of each child’s supplemental form is initialed. A copy of the fingerprints of each family member who is petitioning to have his or' her name changed, taken by a law enforcement agency, must be attached to the petition. There may be a charge for the fingerprinting which you will have to pay. After completing this form, it should be signed before a notary public or deputy clerk. You should then file the original with the clerk of the circuit court in the county where you live and keep a copy for your.records.
What should I do next?
If any of the children for whom you are requesting this change of name are not the legal children of both -adults filing this petition, you must obtain the consent of the legal parent(s). A parent not named as a petitioner in this action may consent by submitting a Consent for Change of Name (Minor Child(ren)), □ Florida Supreme Court Approved Family Law Form 12.982(d).
If the other parent does not consent to the change of name, you may still have a hearing on the petition if you have properly *1028notified the other parent about your petition and the hearing. If you know where he or she lives, you must use personal service. If you absolutely do not know where he or she lives, you may use constructive service. For more information about personal and constructive service, you should refer the “General Instructions for Self-Represented Litigants” found at the beginning of these forms and the instructions to Florida Family Law Rules of Procedure Forms 12.910(a) and 12.913(b) and Florida Supreme Court Approved Family Law Form 12.913(a). The law on constructive service is very complex and you may wish to consult an attorney regarding constructive service.
Next, you must obtain a final hearing date for the court to consider your request. You should ask the clerk of court, family law intake staff, or judicial assistant about the local procedure for setting a hearing. You may be required to attend the hearing. Included in these forms is a Final Judgment of Change of Name (Family), ^ □ Florida Supreme Court Approved Family Law Form 12.982(g), which may be used when a judge grants a change of name for a family. If you attend the hearing, you should take the final judgment form with you. You should complete the top part of this form, including the circuit, county, case number, division, the name(s) of the petitioner(s) and leave the rest blank for the judge to complete. It should be typed or printed in black ink.
If the judge grants your petition, he or she will sign this order. This officially changes your family’s name. The clerk can provide you with certified copies of the signed order. There will be charges for the certified copies, and the clerk can tell you how much those charges are.
Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the beginning of these forms. For further information, see section 68.07, Florida Statutes.
Special notes...
The heading of the form calls for the name(s) of the petitioner(s). This is (are) the parent(s) who are requesting the change of their family’s name(s). The judicial circuit, case number, and division may be obtained from the clerk of court’s office when you file the petition.
It may be helpful to compile a list of all of the people and places that will need a copy of the final judgment. This list may include the driver’s license office, social security office, banks, schools, etc. A list will help you know how many copies of your order you should get from the clerk of court after your hearing.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, % □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
Florida Supreme Court Approved Family Law Form 12.982(f), Petition for Charge of Name (Family)(ll/04)
[[Image here]]
*1029[[Image here]]
*1030[[Image here]]
*1031[[Image here]]
*1032[[Image here]]
*1033[[Image here]]
*1034[[Image here]]
*1035[[Image here]]
*1036[[Image here]]
*1037[[Image here]]

. We have jurisdiction. See art. V, § 2(a), Fla. Const.